           Case 1:12-cr-00791-RJS Document 62 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                 -v-                                                No 12-cr-791 (RJS)
                                                                         ORDER
 SIXTO ORTIZ

                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         On September 30, 2020, the Court presented Supervisee Sixto Ortiz on seven specified

violations of supervised release and ordered that he be detained pending adjudication of those

alleged violations. On the consent of the parties, IT IS HEREBY ORDERED THAT Supervisee

Ortiz shall be released from the Metropolitan Correctional Center on the condition that he enter

and successfully complete detoxification and rehabilitation with Cornerstone of Medical Arts

Center Hospital, located at 159-05 Union Turnpike, Fresh Meadows, NY 11366. Supervisee

shall remain at Cornerstone for a period of 33 days or until he has successfully completed the

detoxification and rehabilitation program and been discharged by program administrators.

Supervisee is advised that failure to complete the program will result in the immediate issuance

of a warrant for his arrest.



SO ORDERED.

Dated:          October 2, 2020
                New York, New York

                                             ______________________________
                                             ___________________________
                                                                      ______
                                             RICHARD
                                             RICHARD J. SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation
